Citation Nr: 1752112	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for residuals stab wound with exploratory laparotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from September 2008 and March 2013 rating decisions by Department of Veterans Affairs (VA) Regional
Offices (RO).

In November 2014, these issues were remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was remanded for further development in November 2014.  In a deferred rating decision dated in June 2016, the RO acknowledged a January 2015 claim for a TDIU arising from a service-connected anxiety disorder.  The RO has not completed development of this issue.  Therefore the Board does not currently have jurisdiction to make a determination on this matter.  See June 2016 Deferred Rating form.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to a rating in excess of 10 percent for residuals stab wound with exploratory laparotomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of competent evidence is that the Veteran does not have PTSD.

CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in November 2014.  With respect to the issue decided, the Board instructed the RO to obtain any outstanding treatment records, issue a Supplemental Statement of the Case (SSOC) on the issue of entitlement to service connection for PTSD, and readjudicate the claim.   The claims file contains the requested outstanding evidence, and the RO issues a SSOC in regards to entitlement to service connection for PTSD in December 2014.  The RO readjudicated the claim most recently in a June 2016 Supplemental Statement of the Case (SSOC).  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C. §§ 1101, 1112 (2014); 
38 C.F.R. §§ 3.307, 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  PTSD is not psychoses as defined in 38 C.F.R. § 3.384 (2017) and is not considered a chronic disability for this purpose.  38 C.F.R. §§ 3.309, 3.384 (2017).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD requires medical evidence diagnosing the disorder; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

A diagnosis of PTSD requires that a Veteran have been exposed to a traumatic event, and that he experienced a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  When a case is certified to the Board on or after August 4, 2014, a diagnosis of an acquired psychiatric disorder must be in accordance with DSM-5.  38 C.F.R. 
§ 4.125(a); see 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  Because this issue was not certified to the Board on or after August 4, 2014, this does not apply.  The Veteran was afforded a mental health examination in March 2013 when the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders was the medical and regulatory standard and was appropriate for use by the examiner at that time.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

The Veteran contends that he has PTSD as a result of his service.  He filed a claim for entitlement to service connection for PTSD in September 2007. During the period of the appeal, the Veteran reported witnessing the crash of a helicopter with the deaths of fellow soldiers and an attack by a solider on a civilian.  He also reported receiving stab wounds to the abdomen and arm from a fellow soldier.  The latter event is well documented in the service personnel and medical records.  

As discussed above, in order to award service connection, the weight of the competent evidence must reflect a current diagnosis of the claimed disability.  As discussed in greater detail below, the Board finds that the Veteran does not have PTSD. 

In November 1992, a private psychologist diagnosed PTSD, depression and personality disorder, in part citing the injuries sustained in the stabbing incident.  The psychologist did not provide a detailed diagnostic explanation or rationale.  September 2007 VA treatment records reflect that the Veteran denied any history of emotional or behavioral difficulties and did not have suicidal or homicidal ideations.  October 2007 VA treatment records reflect that the Veteran did not have a present diagnosis or any signs or symptoms of any mental health conditions, including PTSD.  VA treatment records reported a positive PTSD screening in March 2009, followed by a psychiatric emergency appointment.  The March 2009 VA treatment records reflect that the Veteran had delusions, grandiosity, and untreated mental illness.  In April 2009, a psychologist evaluated the Veteran for SSA and diagnosed major depression, single episode, in remission and adjustment disorder with mixed emotional features.  May 2009 VA treatment records reflect that the Veteran was diagnosed with unspecified psychosis.  

The Veteran has been awarded Social Security Administration (SSA) disability benefits, and was determined to be disabled as of October 2008.  The primary diagnosis given on an October 2009 disability determination document is "affective/mood disorders."  SSA medical records do not reflect a diagnosis of PTSD.

August 2010 VA mental treatment show that the Veteran complained of feelings of anger, irritability, and memory loss.  He reported that he had never been psychiatrically evaluated.  The treating physician diagnosed the Veteran with non-combat PTSD.  No explanation or corresponding rationale was provided with the diagnosis.  Additional August 2010 VA treatment records reported non-combat PTSD and mood disorder, not otherwise specified.

The Veteran was afforded a VA examination in March 2013.  The VA examiner reviewed the Veteran's VA medical records, and specifically referred to reviewing the August 2010 diagnosis of non-combat PTSD.  After taking an oral history from the Veteran and examining the Veteran, the examiner determined that the Veteran did not have PTSD, and instead diagnosed the Veteran with anxiety disorder, not otherwise specified.  She stated that while the Veteran had been exposed to traumatic events, it did not lead to fear of hostile military or terrorist activity, or meet the criteria for a diagnosis of PTSD.  She also determined that the Veteran did not suffer from any additional mental disorders.

A March 2013 rating decision by the RO granted service connection for an anxiety disorder, not otherwise specified, effective September 28, 2007. 

April 2013 VA treatment records reflect that the Veteran attended a psychology evaluation.  The treating physician reiterated that while the Veteran experienced a traumatic event in service, he did not meet the criteria for a diagnosis of PTSD.  
July 2014 VA treatment records reported a negative screening for PTSD.  January 2016 VA treatment records report a diagnosis of PTSD and an unspecified psychosis, however no further explanation or rationale is provided.  Different January 2016 VA treatment records reflect a mental health appointment which assessed the Veteran's anxiety disorder and depression.

The Board places greatest probative weight on the March 2013 VA examination report.  The examiner indicated the Veteran does not meet the DSM-IV criteria for PTSD.  This opinion is persuasive and includes thorough explanations, an accurate understanding of the facts, as well as clear conclusions.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that he does in fact have PTSD, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the diagnosis of a mental health disorder is a complex medical matter requiring training and expertise that the Veteran does not possess.  Therefore, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence outlined above documenting that the Veteran does not have PTSD.  

Because there is no credible diagnosis of PTSD, the claim must be denied.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service Connection for PTSD is denied.


REMAND

The Veteran contends that a higher rating is warranted for the residuals of stab wound with exploratory laparotomy (also claimed as stomach pain bloating), hereinafter, stab wound residuals.

The Veteran's disability is rated 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7310-7301, effective September 28, 2007.  Under DC 7310, stomach injuries are rated as adhesions of the peritoneum under DC 7301.  Under DC 7301, the criteria for the higher ratings are, for 30 percent, are moderately severe; partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged periods of pain; and for 50 percent, are severe impairment from definite partial obstruction shown by X-ray with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, a ruptured appendix, a perforated ulcer, or an operation with drainage.

The deciding factor in evaluating the Veteran's stab wound residuals depends on whether or not he suffers from an obstruction.  The Board's November 2014 remand directives asked the RO to consider the results of the Veteran's April 2013 esophagogastroduodenoscopy (EDG) results when determining his disability evaluation.  Though the results of the EDG are not associated with the claim file, October 2014 VA treatment records reference an unremarkable April 2013 EDG, and that the Veteran was then scheduled for an ultrasound to further assess his chronic abdominal pain.  The Board is unable to locate the results of the referenced ultrasound.  Because these results are necessary to evaluate the Veteran's disability level, a remand is necessary to associate these medical records with the file. 

Additionally, given the complicated nature of the Veteran's condition, an opinion on the severity of the Veteran's stab wound residuals is appropriate.  The Veteran was afforded a VA examination in June 2008 to determine, in part, whether the Veteran's stomach bloating was related to the stab wound incident incurred in service.  It does not appear the Veteran has had a VA examination to determine the full extent and severity of the residuals from being stabbed in the abdomen. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate all outstanding VA treatment records.

2. Thereafter, schedule the Veteran for a VA examination to determine the current severity of any symptoms associated with the stab wound residuals other than scars.  

Review of the claims file should be noted in the examiner's report.  The examiner should conduct all necessary tests and studies.

The examiner should measure and record all subjective and objective symptoms associated with the stab wound residuals.  The examiner should address all of the Veteran's reported stab wound residuals, noting that the Veteran is already service-connected for residual upper torso scarring stemming from the same abdominal stabbing incident incurred in service.  

The examiner should attempt to differentiate the symptoms associated with the Veteran's upper torso scarring and his residuals of stab wound with exploratory laparotomy.

The examiner should provide an explanation for any opinion offered, with consideration of pertinent lay and medical evidence.

3. After completing the requested action, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


